131 Nev., Advance Opinion 103
                             IN THE SUPREME COURT OF THE STATE OF NEVADA


                     JAQUEZ DEJUAN BARBER,                                  No. 62649
                     Appellant,
                     vs.
                     THE STATE OF NEVADA,                                         FiLz-La
                     Respondent.
                                                                                  DEC 31 2W5
                                                                             CL

                                                                             BY         iU
                                                                                  HIE   DEPIFAYLFR-i

                                 Appeal from a judgment of conviction, pursuant '1,6 a jury
                     verdict, of burglary and grand larceny. Eighth Judicial District Court,
                     Clark County; Jerome T. Tao, Judge.
                                 Reversed.


                     Philip J. Kohn, Public Defender, and Sharon G. Dickinson, Deputy Public
                     Defender, Clark County,
                     for Appellant.

                     Adam Paul Laxalt, Attorney General, Carson City; Steven B. Wolfson,
                     District Attorney, and Jonathan E VanBoskerck, Chief Deputy District
                     Attorney, Clark County,
                     for Respondent.




                     BEFORE THE COURT EN BANC.

                                                      OPINION

                     By the Court, HARDESTY, C.J.:
                                 Under NRS 62D.310, a juvenile court must make a final
                     disposition of a case within 60 days of a petition being filed, but the court


SUPREME COURT
        OF
     NEVADA


(0) 1947A    clEt.
                                                                                          c') 110 lid 3
                may extend the time for final disposition up to 1 year. In this appeal, we
                are asked to consider whether the juvenile court loses jurisdiction over a
                juvenile if it does not make its final disposition of the case within the one-
                year period provided by statute. We conclude that the juvenile court
                maintains jurisdiction over a juvenile even after expiration of the one-year
                time period. We are also asked to consider whether there was sufficient
                evidence to convict appellant Barber of burglary and grand larceny. In
                considering this argument, we reexamine our decision in Geiger v. State,
                112 Nev. 938, 940-41, 920 P.2d 993, 995 (1996), and conclude that
                insufficient evidence in this case warrants reversal of the judgment of
                conviction.
                                  FACTS AND PROCEDURAL HISTORY
                              On January 21, 2009, Aldegunda Mendoza returned home
                from a meeting at her daughter's school to find her front door ajar and her
                backyard "full of water." She noticed her drawers had been ransacked and
                she called the police. Las Vegas Metropolitan Police Department
                (LVMPD) officer Chad Shevlin responded and performed a sweep of the
                home, discovering that the back sliding door and the master bathroom
                window were also open. Soon after, Mendoza discovered cash and Mexican
                pesos were missing from the home.
                              A broken spigot attached to the back of the house, located
                under the master bathroom window, was the source of the water in the
                backyard. A bucket of concrete paint had been placed under the outside of
                the master bathroom window, and the tub ring and the interior wall had
                marks on them. Officer Shevlin opined that this evidence suggested that
                the bathroom window had been the intruder's point of entry. He then
                called for crime scene analysts to come to the home.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                            Robbie Dahn, a senior crime scene analyst, and three ride-
                along department trainees responded to the call. Dahn dusted for
                fingerprints, and she or a trainee under her supervision photographed the
                scene. Dahn took many fingerprints but focused on what she also
                determined to be the point of entry, the master bathroom window.
                Additionally, she focused on the interior of the bathroom.
                            Latent print examiner Kathryn Aoyama testified that Dahn
                recovered eight readable prints. Three of the prints recovered from inside
                the home belonged to a ride-along trainee Four prints did not match
                anyone. Aoyama testified that one palm print found on the outside master
                bathroom window, the alleged point of entry, matched Barber. This
                match, however, was made after Barber turned 18 years old and was
                arrested and processed in the adult system for a different crime.
                Procedural history
                            At the time of the burglary, Barber was 17 years old. On
                April 8, 2009, LVMPD sought an arrest warrant for Barber. The juvenile
                court issued the warrant on May 12, 2009, and the warrant was served
                that same day. Also on May 12, the State filed a juvenile delinquency
                petition charging Barber with burglary and grand larceny.
                            On August 16, 2010, more than a year after the State filed its
                juvenile delinquency petition, the State filed a petition to certify Barber
                for criminal proceedings as an adult. At the certification hearing the
                following month, Barber waived any objection to the certification petition,
                and the juvenile court granted the State's petition and certified Barber for
                criminal proceedings as an adult.
                            After a three-day jury trial, Barber was found guilty on both
                counts. The court sentenced Barber to a term of 12 to 30 months for each

SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                 count running concurrently and ordered $7,000 in restitution. This appeal
                 followed.
                                                 DISCUSSION
                              On appeal, Barber argues that the juvenile court lost
                 jurisdiction over him after one year had passed without the court making
                 a final disposition on the delinquency petition pursuant to NRS
                 62D.310(3), and there was insufficient evidence to convict him of burglary
                 and grand larceny.'
                 The juvenile court maintained jurisdiction over Barber after one year had
                 passed without the court making a final disposition of the delinquency
                 petition under NRS 62D.310(3)
                              Barber argues that since NRS 62D.310(3) requires a final
                 disposition of a case within 1 year after a delinquency petition has been
                 filed and 15 months had passed before the State filed a certification
                 petition, the juvenile court lost jurisdiction over him. This jurisdiction
                 issue is a matter of first impression.




                       1 Barberalso argues that the district court violated his constitutional
                 right to a speedy trial and statutory right to a trial within 60 days
                 pursuant to NRS 178.556, and the district court erred in denying his
                 motion for an advisory verdict jury instruction. After careful
                 consideration, we determine that these arguments are without merit.

                        Barber further argues that he did not make a knowing and
                 intelligent waiver of his right to the certification hearing, the district court
                 failed to properly address his motions to substitute counsel, the latent
                 print examiner's testimony violated the Confrontation Clause, the $7,000
                 restitution order should be reversed, and cumulative error warrants
                 reversal. In light of our ultimate disposition in this case, we do not
                 address these arguments.


SUPREME COURT
        OF
     NEVADA
                                                          4
(0) 1947A    e
                              Resolving this issue requires an interpretation of NRS
                62D.310(3), and this court reviews questions of statutory construction de
                novo.   State v. Lucero, 127 Nev. 92, 95, 249 P.3d 1226, 1228 (2011).
                Legislative intent is paramount to interpreting a statute.        Id.   "The
                starting point for determining legislative intent is the statute's plain
                meaning; when a statute is clear on its face, a court cannot go beyond the
                statute in determining legislative intent."       Id. (internal quotations
                omitted). "This court `avoid[s] statutory interpretation that renders
                language meaningless or superfluous,' and `[i]f the statute's language is
                clear and unambiguous, [this court will] enforce the statute as written."
                In re George J., 128 Nev., Adv, Op. 32, 279 P.3d 187, 190 (2012)
                (alterations in original) (quoting Hobbs v. State, 127 Nev. 234, 237, 251
P.3d 177, 179 (2011)). Additionally, this court "attempt[s] to harmonize
                [statutory] provisions in order to carry out the overriding legislative
                purpose." In re Eric A.L., 123 Nev. 26, 31, 153 P.3d 32, 35 (2007).
                              Here, the central issue is whether the juvenile court had
                jurisdiction over Barber. While Barber did not challenge jurisdiction in
                juvenile or district court, jurisdictional issues can be raised at any time.
                Landreth v. Malik,      127 Nev. 175, 179, 251 P.3d 163, 166 (2011)
                ("[W]hether a court lacks subject matter jurisdiction 'can be raised by the
                parties at any time, or sua sponte by a court of review, and cannot be
                conferred by the parties." (quoting Swan v. Swan, 106 Nev. 464, 469, 796
P.2d 221, 224 (1990))). This court reviews issues of subject matter
                jurisdiction de novo. Ogawa v. Ogawa, 125 Nev. 660, 667, 221 P.3d 699,
                704 (2009).
                              "[T]he juvenile court system is a creation of statute, and it
                possesses only the jurisdiction expressly provided for it in the statute."

SUPREME COURT
        OF
     NEVADA


(0) 19(0A
                Kell v. State, 96 Nev. 791, 792-93, 618 P.2d 350, 351 (1980). By statute,
                "the juvenile court has exclusive original jurisdiction over a child living or
                found within the county who is alleged or adjudicated to have committed a
                delinquent act." NRS 62B.330(1). Here, the juvenile court had exclusive
                jurisdiction because the State alleged that when Barber was 17 years old,
                he committed acts that would be criminal offenses (burglary under NRS
                205.060 and grand larceny under NRS 205.220), and those offenses are not
                excluded from the juvenile court's jurisdiction.        See NRS 62A.030(1)
                (defining "child"); NRS 62B.330 (providing that the juvenile court has
                exclusive original jurisdiction over a child alleged or adjudicated to have
                committed a delinquent act and listing acts deemed not to be delinquent
                and therefore not within the juvenile court's jurisdiction).
                            However, Barber argues that the juvenile court lost
                jurisdiction and could not certify the case to the district court when it did
                not comply with NRS 62D.310. We disagree. Under NRS 62D.310(1), "the
                juvenile court shall make its final disposition of a case not later than 60
                days after the date on which the [delinquency] petition in the case was
                filed."•The statute permits several exceptions for extension of the 60-day
                period, but "[t]he juvenile court shall not extend the time for final
                disposition of a case beyond 1 year from the date on which the petition in
                the case was filed." NRS 62D.310(3); see NRS 62D.310(2). The statute
                does not specify a remedy or sanction when the juvenile court does not
                comply with the statutory deadlines.
                            Jurisdiction stripping or dismissal requirements would
                normally be included if that were the Legislature's intent. For example,
                some states have provisions that are similar to NRS 62D.310.        See, e.g.,
                Fla. R. Juv. P. R. 8.090(a)(1) (requiring an adjudicatory hearing within 90

SUPREME COURT
     OF
   NEVADA
                                                       6
(0) 194Th e
                     days from detention); 705 Ill. Comp. Stat. Ann. 405/5-601(1) (West 2005)
                     (requiring a trial within 120 days of filing a delinquency petition). These
                     statutes, however, do not indicate that juvenile courts lose jurisdiction;
                     instead, they either expressly require or permit dismissal when courts
                     exceed their deadlines. Fla. R. Juv. P. R. 8.090(m) (permitting dismissal);
                     705 Ill. Comp. Stat. Ann. 405/5-601(3) (requiring dismissal). Unlike
                     Florida and Illinois, exceeding the deadlines in NRS 62D.310 does not
                     require dismissal. Other states that have interpreted similar statutes
                     that are silent on the remedy or sanction for violating the time limits have
                     not read jurisdiction stripping or dismissal language into them. For
                     example, Vermont courts have held that delays beyond the deadlines for
                     disposition hearings in its statutes did not mandate dismissal. See, e.g., In
                     re J.V., 573 A.2d 1196, 1196 (Vt. 1990) (noting that "Mlle time limits are
                     directory rather than jurisdictional requirements"). Accordingly, without
                     express language in the statutes articulating that juvenile courts lose
                     jurisdiction for noncompliance, the juvenile court maintains jurisdiction.
                     See McKay v. Bd. of Cnty. Comm'rs of Douglas Cnty.,       103 Nev. 490, 492,
                     746 P.2d 124, 125 (1987) (explaining that when a statute is• silent, "it is
                     not the business of this• court to fill in alleged legislative omissions based
                     on conjecture as to what the [Llegislature would or should have done").
                                 In addition, commentary during the adoption of Title 5 further
                     supports the notion that juvenile courts should maintain jurisdiction of
                     juveniles. "Truly we want to keep children in juvenile court if we can help
                     them. We do not want to escalate them up into adult circumstances and
                     give them a record at such a young age and perhaps impact the rest of




SUPREME COURT
        OF
     NEVADA
                                                           7
(0) 1947A    44Spo
                their lives." Hearing on S.B. 197 Before the Senate Judiciary Comm., 72d
                Leg. (Nev., March 7, 2003) (statement by Judge Cynthia Dianne Steel). 2




                      2Barber also argues that NRS 62D.310 "is akin to a statute of
                limitations requiring dismissal when a case is not filed within a
                determined period." "A statute of limitations prohibits a suit after a
                period of time that follows the accrual of the cause of action." FDIC v.
                Rhodes, 130 Nev., Adv. Op. 88, 336 P.3d 961, 965 (2014). MRS 62D.310
                says nothing about when a delinquency petition must be filed; instead, it
                places a deadline on the court to make a final disposition. Thus, because a
                statute of limitations is a limitation on the commencement of an action,
                see FDIC, 130 Nev., Adv. Op. 88, 336 P.3d at 965—not a limitation on the
                date for the court's disposition—this argument lacks merit.

                      Barber further argues that the State violated his due process rights
                when it violated NRS 62D.310, and thus, "had a conscious indifference to
                following the rules of procedure." Barber cites three cases for the
                proposition that dismissal is appropriate when a prosecutor either
                willfully fails to follow procedural rules or is consciously indifferent to
                following procedural rules: Joseph John H. v. State, 113 Nev. 621, 622-24,
                939 P.2d 1056, 1057-58 (1997); Bustos v. Sheriff, 87 Nev. 622, 623-24, 491
P.2d 1279, 1280-81 (1971); and Macs v. Sheriff, 86 Nev. 317, 319, 468 P.2d
332, 333 (1970). First, NRS 62D.310 does not specifically put any
                requirements on the State. Additionally, although the delay here is
                somewhat troubling, there is nothing in the record to explain it. Finally,
                in each of the cases Barber cited, the defendant either objected to or filed a
                motion based on the prosecutor's failure to comply with procedural rules.
                See Joseph John H., 113 Nev. at 622, 939 P.2d at 1057 (indicating that
                defendant objected after prosecutor requested a continuance based only on
                an oral affidavit of diligence); Bustos, 87 Nev. at 624, 491 P.2d at 1280-81
                (upholding district court's denial of habeas relief due to finding of good
                cause for delay); Maes, 86 Nev. at 319, 468 P.2d at 333 (stating that
                defendants "petitioned the district court for release via habeas corpus"
                after no preliminary examination was conducted within the 15-day
                statutory requirement). Barber failed to move for dismissal in juvenile
                court or to appeal from the certification order, so he waived this issue.

SUPREME COURT
        OF
     NEVADA
                                                      8
(0) 1947A
                There was insufficient evidence to convict Barber
                              The standard of review for a challenge to the sufficiency of the
                evidence is "whether, after viewing the evidence in the light most
                favorable to the prosecution, any rational trier of fact could have found the
                essential elements of the crime beyond a reasonable doubt." Rose v. State,
                123 Nev. 194, 202, 163 P.3d 408, 414 (2007) (internal quotations omitted).
                In rendering its decision, the jury is tasked with "assess[ing] the weight of
                the evidence and determin [ing] the credibility of witnesses." Id. at 202-03,
                163 P.3d at 414 (internal quotations omitted). A jury is free to rely on
                both direct and circumstantial evidence in returning its verdict. Wilkins v.
                State, 96 Nev. 367, 374, 609 P.2d 309, 313 (1980).
                              Burglary is defined in NRS 205.060(1) as "enter[ing] any
                [structure], with the intent to commit grand or petit larceny, assault or
                battery on any person or any felony, or to obtain money or property by
                false pretenses." Grand larceny is defined in NRS 205.220(1)(a) as
                "[i]ntentionally steaffing] , tak[ing] and carr[ying] away. . . [p]ersonal
                goods or property, with a value of $650 or more, owned by another
                person [.1"
                              The sufficiency issue here concerns identity. We have
                previously addressed whether fingerprint evidence is sufficient to uphold a
                conviction for burglary. In Carr v. State, 96 Nev. 936, 939, 620 P.2d 869,
                871 (1980), we held that a defendant's fingerprints on objects inside the
                home and "circumstances lulling] out the possibility that they might have
                been imprinted at a different time" were sufficient to identify the
                defendant, such that additional corroborating evidence was not needed. In
                a later case, Geiger v. State, 112 Nev. 938, 940-41, 920 P.2d 993, 995
                (1996), we relied on Carr and held that there was sufficient evidence to

SUPREME COURT
        OF
     NEVADA
                                                       9
(0) 1947A
                 support a conviction for burglary when the only evidence was a fingerprint
                 on a window screen leaning against the house that had been pried off a
                 window that was determined to be the point of entry, and the victim did
                 not know the defendant.
                             There is a difference between Carr and Geiger that was not
                 sufficiently acknowledged in Geiger—where the fingerprints were found.
                 This difference is significant because burglary requires entry.   See NRS
                 205.060(1). Without corroborating evidence, fingerprints and testimony
                 that the occupants did not know the defendant can be sufficient to prove a
                 burglar's identity where, as in Carr, the fingerprints are found within the
                 structure's outer boundary. See, e.g., Merlin° v. State, 131 Nev., Adv. Op.
                 65, 357 P.3d 379, 385 (2015). But where, as in Geiger, the fingerprint
                 evidence is found on the outside of the structure, we conclude that
                 additional evidence is necessary to prove the burglar's identity. We thus
                 overrule Geiger to that extent.
                             The only direct evidence that the State presented to support
                 its theory that Barber was guilty of both burglary and grand larceny was
                 Barber's palm print on the outside of the window, that the occupants did
                 not know Barber, and that there was no reason for his print to be there.
                 The State presented no other evidence that linked Barber to the stolen
                 property or to prove that Barber had entered the home. While the State
                 presented evidence of dirt or marks inside the tub below the bathroom
                 window, our review of the record reveals no evidence presented by the
                 State that placed Barber inside the home or to show that it was Barber
                 who left the dirt or marks inside the tub. Although circumstantial
                 evidence alone may support a verdict, Canape v. State, 109 Nev. 864, 869,
                 859 P.2d 1023, 1026 (1993); see also Deveroux v. State, 96 Nev. 388, 391,

SUPREME COURT
       OF
    NEVADA
                                                     10
NI 1947A    ea
                  610 P.2d 722, 724 (1980), we conclude that the limited evidence in this
                  case is too weak to support a conviction for burglary and grand larceny.
                               Based on the evidence in this case, we conclude that the State
                  failed to sufficiently prove the elements of burglary and grand larceny
                  such that any rational juror could have found Barber guilty beyond a
                  reasonable doubt.   See Rose, 123 Nev. at 202, 163 P.3d at 414. For this
                  reason, we reverse the district court's judgment of conviction.


                                                                                    , C.J.
                                                      Hardesty

                  We concur:




                  Saitta



                  GibIons


                           gekuti,
                  Pickering
SUPREME COURT
        OF
     NEVADA
                                                       11
(0) 1947A    ep